DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/222,817, filed on December 17, 2018.  In response to Examiner’s Non-Final Rejection of June 01, 2020, Applicant, on December 01, 2020, amended Claims 101, 102, 106, 108-114, 116-146, 150-185, 187 and 189-198, cancelled Claims 100, 103, 104, 107, 115, 147-150, 186 and 188 and added new Claims 199-276.  Claims 101, 102, 105, 106, 108-114, 116-146, 151-185, 187 and 189-276 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 103 rejections for claims 101, 102, 105, 106, 108-114, 116-146, 151-185, 187 and 189-198 are hereby amended pursuant to Applicants amendments to the claims. New 35 U.S.C. § 103 rejections have been applied to new claims 199-276. 

Response to Arguments
Applicant's arguments filed December 01, 2020 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed December 01, 2020.

Regarding the 35 U.S.C. 101 rejection, Applicant states the prior art is limited to providing communications associated with a single business entity that provides a service or good, such as Uber or Lyft, whereas the claimed invention provides a single central server capable of interacting with multiple business entities that provide services or goods and communicating information based on conveyance client preferences. A key advantage of the present invention arises from the use of a central server to access and combine the offerings of multiple business entities (via their associated external servers) to enable the conveyance client to identify and secure the optimal service offering through a single request. In Applicants' invention, the network connects the demand for transportation with the transportation supply to optimize vehicle utilization and efficiently transport people and products. The present invention provides access to multiple business entities, thus increasing the breadth of service offerings, increasing cost saving opportunities, improving efficiency, decreasing wait times, in addition to decreasing reliance on a single-provider. This represents a significant improvement of the limited capabilities of current single-provider services.
In paragraph 10 of the Office Action, the Examiner states that "the additional elements, both individually and in combination, do not integrate the abstract idea into practical application because they do not impose any meaning[ful] limitations on practicing the abstract idea." Applicants disagree and submit that the Examiner's characterization misunderstands the very essence of the claimed invention. As set forth in the amended claims, the elements of a communications network execute a series of operations that are used to receive, filter and process conveyance service offerings corresponding to at least one external server associated with a business entity, the details of which are not a high-level of generality, but are in fact quite specific and intended to facilitate management and improve the efficiency of the delivery of conveyance services to a service requester by, in substantially real time, drawing from conveyance service offerings of available providers (associated with the at least one external server) while simultaneously taking into account the entered preferences of the party who is requesting the service.
In response, Examiner respectfully disagrees. Examiner finds Applicant’s arguments to be directed to possible improvements to a business process (e.g. increasing the breadth of service offerings, increasing cost saving opportunities, improving efficiency, decreasing wait times, in addition to decreasing reliance on a single-provider) and not to a technology or technological field. Facilitating the management and improved efficiency of delivery of transportation services to a service requester while comparing the request to preferences of the representatives servicing the requests is considered an abstract idea based on certain methods of organizing human activity. In particular, managing interactions between people. Examiner maintains the additional structural elements currently do not amount to no more than generic computer elements that serve as tools to perform the instructions of the abstract idea, as well as, generally linking the abstract idea to a particular environment or field of use.

Regarding the 35 U.S.C. 101 rejection, Applicants submit that the revised claim language in claim 199 more clearly spells out the detailed elements and operations corresponding to the improvements to a communications network that are provided by their invention. While the basic elements of the network are consistent with those of a general communication network, a key additional element is that of a central server that processes conveyance service offerings available from one or more business entity the provides goods or services and communicates those offerings to a conveyance client based upon the client's preferences. Because the central server receives and processes the offerings in real time, it is able to provide updated information to the client as well as tailor the information to conform with the client's preferences. The central server also receives information from the client that it uses to filter, in real time, the service offerings according to the client's entered preferences so that the client receives only those service offerings that match their preferred criteria. Filtering and processing according to such criteria is not abstract. Rather, it provides a genuine enhancement to the process of offering and securing conveyance services by allowing the client to obtain real time information in a dynamic operation and to have the offerings custom-selected to meet their stated preferences, even if those preferences are themselves dynamic and subject to change. Furthermore, the generation of an interactive visual representation comprising a geographical location map and one or more selectable offering options that have been filtered according to the client's preferences from which the client can select is a useful result that improves the client's ability to identify and secure the services that are available and optimal to them. 
There is nothing abstract about expanding the service options available to a conveyance service requester who submits their request via a communications network. There is also nothing abstract about allowing the client to submit preferences for the type of conveyance service they wish to receive, nor is there anything abstract about providing a central server that performs the processing to filter the service offerings according to those preferences. 
In response, Examiner respectfully disagrees. Examiner finds Applicants arguments to be directed towards the data analysis involving both the conveyance requests and preferences. Examiner respectfully reminds Applicant, regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). The generation of the visual representation comprising a geographical map of the data analysis (i.e. filtered conveyance offerings based on preferences) is considered an insignificant post-solution activity of delivering the results of the abstract idea. Applicant has not identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there was a problem in the technology that the claimed invention solved, or the ordered combinations of the known elements is significantly more than the judicial exception. Thus, utilizing a network of servers (external and central) to facilitate conveyance requests is directed to an abstract idea based on certain methods of organizing human activity because the claim does not recited an meaningful limitations that amount to significantly more than the abstract idea itself.

Regarding the 35 U.S.C. 101 rejection, Applicant states a method and system set forth in the claims constitutes a genuine technological solution to limitations of existing approaches for obtaining and providing conveyance services. Among other improvements, the claimed invention facilitates efficient use of each business entity's resources, provides a greater number of service options for service/good requesters, decreases wait times, and increases cost-savings. 
The inventive method goes far beyond mental steps and mere application of computing to the conventional concept of requesting and dispatching conveyance service offerings. As such, the invention as claimed amounts to significantly more than a judicial exception. 
In view of the foregoing, Applicants respectfully submit that the invention as now claimed is patent eligible, and request that the rejection under §101 be withdrawn.
In response, Examiner respectfully disagrees and finds Applicant is again attempting to say the Step 2A – Prong One elements, the abstract idea, is what makes the claim eligible. As stated above, Applicant’s arguments are directed towards an improvement to a business process and not to a technology or technological field. Applicant is respectfully reminded that the recitation of generic computer components in a claim does not preclude that claim from reciting an abstract idea. Thus, utilizing a network of local and/or remote servers to manage/facilitate the servicing of conveyance offerings based on user defined preferences is considered an abstract idea based on certain methods of organizing human activity. For at least these reasons, the claims remain rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Examiner strongly encourages Applicant request an interview to discuss possible amendments to the claims to overcome the current 35 U.S.C. 101 rejection. 

Applicant’s arguments, see pg. 49-55, filed December 01, 2020, with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made. Applicant’s arguments are considered moot because they are directed to newly amended subject matter and do not apply to the combination of references being used in the current rejection.  Please refer to the 35 U.S.C. 103 rejection for further explanation and rationale. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 199, 102, 102, 105, 106, 108-114, 116-146, 200-229 and 271-276 are directed towards a network. Examiner is interpreting the network to be the computer network system disclosed in paragraph 2 on page 141 of the specification. Claims 230, 151-185, 187, 189-198 and 231-270 are directed towards a method. Both claim sets are among the statutory categories of invention.
Claims 101, 102, 105, 106, 108-114, 116-146, 151-185, 187 and 189-276 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite displaying preferred conveyance offering to clients for servicing based on client preferences.
Claim 199 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, perform aggregating the conveyance service offerings; filter the conveyance service offerings by using the at least one conveyance client preference and the geographical location data to identify a filtered subset of conveyance service offerings and identify preferred conveyance service offerings from the filtered subset of conveyance service offerings based on the at least one conveyance client preference, constitutes methods based on managing interactions between people. The recitation of a computer network system does not take the claim out of the certain methods of organizing human activity grouping. Thus the claim recites an abstract idea. Claim 230 recites certain method of organizing human activity for similar reasons as claim 199.
The judicial exception is not integrated into a practical application. In particular, Claim 199 recites external servers configured for receiving conveyance service offerings from at least one representative, a central server configured for receiving the conveyance service offerings from the plurality of external servers, at least one application configured for entry of geographical location data and at least one conveyance client preference, at least one terminal having at least one display device and at least one input device, the at least one terminal configured for interacting with the at least one application and for providing the geographical location data to the at least one central server, generate at least one interactive visual representation comprising at least one geographical map and selectable offering options displayed on the at least one terminal in substantially real time, and secure selectable offering options in response to an entry by the at least one conveyance client via the at least one input device, are all limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 199 recites servers and terminals in communication through a network, where the external servers are associated with business entities and a central server is associated with at least one application. These additional elements are disclosed at a high-level of generality such that it amounts to no more than generic computer elements that serve as tools to perform the instructions of the abstract idea; see MPEP 2106.05(f) and generally links the use of the abstract idea to a particular technological environment; see MPEP 2106.05(h). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea and therefore Claim 199 is directed to an abstract idea. The additional elements recited in claim 230 do not integrate the abstract idea into practical application for similar reasons as claim 199.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including servers, terminals, application, the network and devices amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification pg. 124, paragraph 2-3). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 108, 117, 224, 224, 225, 229, 253, 254, 255, 258 and 262 recite limitations that are not technological in nature and merely limits the abstract idea to a particular environment. Claim 120, 122-130, 141, 144-146, 153, 161, 163, 165-173, 196-198, 210, 217, 246 and 247 recites displaying, inputting and transmitting features, which are considered an insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into practical application. Claim 101, 102, 105, 106, 118, 139, 142, 143, 151, 152, 155, 159, 160, 182-185, 192-195, 200, 201, 206, 208, 209, 213, 226-228, 231-233, 237, 242, 244, 245, 256, 257, 259, 260 and 264 recites generic computer elements that serve as tools to perform additional instructions of the abstract idea; MPEP 2106.05(f). Additionally, Claims 109-114, 116, 119, 121, 131-138, 140, 154, 156-158, 162, 164, 174-181, 187, 189-191, 202-205, 207, 211, 212, 214-216, 218-223, 234-236, 238-241, 243, 248-252, 261, 263 and 265-276 recite steps that further narrow the abstract idea. Therefore dependent claims do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.


















Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 199, 101, 102, 105, 106, 108-111, 113, 114, 117, 118, 139-146, 151-156, 159-161, 182-185, 189-198, 202, 203, 206-220, 222, 223, 226-230, 233-250, 252, 253, 256-264, 267-270 and 273-276  are rejected under 35 U.S.C. 103 as being unpatentable over Richard, U.S. Publication No. 2013/0041696 [hereinafter Richard], and further in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna].

Referring to Claim 199, Richard teaches: 
A network for communicating and securing one or more conveyance service offerings from at least one representative to at least one conveyance client, the at least one representative having a representative device in communication with the network (Richard, [0055]), the network comprising:
at least one external server in communication with the network, the network configured for receiving the one or more conveyance service offerings from the at least one representative, the at least one external server associated with a business entity that provides goods or services and comprising a substantially real time source of the one or more conveyance service offerings, wherein the one or more conveyance service offerings is dynamic and continuously updated (Richard, [0056]), “travel service provider computers 14, which include various types of computer systems that are controlled and operated by various travel service providers… Transportation service provider computers 14a represent a class of travel service provider computers 14 that are operated by transportation providers, including but not limited to airlines, railroad, and automobile rental service providers…These automobile reservation computers 14ac interact with the travel discovery and reservation computer 12 to provide offers for automobile rental travel segments as will be further described herein”; (Richard, [0108]), “dynamic real-time process”;
at least one central server in communication with the network, the at least one central server configured for receiving the one or more conveyance service offerings from the at least one external server in substantially real time (Richard, [0055]), “travel discovery and reservation computer 12, which is a central hub and provides the numerous functions of this invention as shown by the modules 12a-12h in FIG. 2. Communications module 12a provides for interacting with the customer computer 6 and various travel service provider computers 14 via the network 10”;
at least one application associated with the at least one central server, the at least one application configured for entry of one or a combination of geographical location data and at least one conveyance client preference (Richard, [0053]), “A customer 4 interacts within the system 2 via a customer computer 6, which may be any type of computing device that enables the display, input and communications functionality…Since these mobile devices can run browser applications, they easily interact within the system 2 in the same or substantially similar manner as their desktop counterparts. In addition, mobile applications ("apps") may be used instead of a browser in order to interact within the system 2 in a manner well know in the art”;  (Richard, [0055]), “travel discovery and reservation computer 12, which is a central hub and provides the numerous functions of this invention as shown by the modules 12a-12h in FIG. 2. Communications module 12a provides for interacting with the customer computer 6 and various travel service provider computers 14 via the network 10”; (Richard, [0063]), “user interface that enables a customer to enter various criteria, such as travel criteria…”
at least one terminal in communication with the network, the at least one terminal having at least one display device and at least one input device, the at least one terminal configured for interacting with the at least one application and for providing the geographical location data to the at least one central server (Richard, [0063]); (Richard, [0075]), “the customer may be general and select for example only a region… can also select a country… the customer may be as general or specific as he would like in selecting where he would like to travel”; 
wherein the at least one central server is configured to process the one or more conveyance service offerings comprising conveyance data corresponding to at least one feature of the one or more conveyance service offerings, the geographical location data, the at least one conveyance client preference (Richard, [0055]), “a travel discovery and reservation computer 12, which is a central hub… provides for interacting with the customer computer 6 and various travel service provider computers 14 via the network 10… Bid/offer interaction module 12e controls the process whereby the travel discovery and reservation computer 12 generates requests for bids and/or offers from the various travel service provider computers 14…”; (Richard, [0081]), “the travel discovery and reservation computer 12 is to generate, via the recommendation and predictor generation engine 12c, a set of recommendations and travel predictors 906 based on travel predictor inputs 908 that include the travel criteria 900 input by the customer (weighted by any ranking that may have been assigned by the customer as described above), the preferences 902 of the customer and/or other customers in a predefined group…The bid/offer interaction module 12e utilizes the travel segments from the proposed master travel itinerary(s) to communicate with various travel service provider computers 14a, 14b, 14c, 14d, 14e and request travel offers related to the travel segments of the proposed master travel itinerary(s)…”; (Richard, [0083]; [0064]), and wherein the at least one central server is further configured to:
perform one or more of standardizing and aggregating the one or more conveyance service offerings (Richard, [0085]-[0086]), “… the travel discovery and reservation computer uses the predictors 906 to generate a series of proposed travel segments for each travel category … and the proposed travel segments are all combined at step 1008 into one or more proposed master travel itineraries…The segment generator component of the segment generation and master travel itinerary compiler 12d will analyze the set of predictors 906 and parse out what may be required or desired for the recommend trip…”; 
filter the one or more conveyance service offerings by using the at least one conveyance client preference and the geographical location data to identify a filtered subset of conveyance service offerings (Richard, [0068]), “ranking customer criteria”; (Richard, [0081]), “one of the primary functions of the travel discovery and reservation computer 12 is to generate, via the recommendation and predictor generation engine 12c, a set of recommendations and travel predictors 906 based on travel predictor inputs 908 that include the travel criteria 900 input by the customer (weighted by any ranking that may have been assigned by the customer as described above), the preferences 902 of the customer and/or other customers in a predefined group, and the prior travel history 904 of the customer”; and 
identify one or more preferred conveyance service offerings from the filtered subset of conveyance service offerings based on the at least one conveyance client preference (Richard, [0081]), “one of the primary functions of the travel discovery and reservation computer 12 is to generate, via the recommendation and predictor generation engine 12c, a set of recommendations and travel predictors 906 based on travel predictor inputs 908 that include the travel criteria 900 input by the customer (weighted by any ranking that may have been assigned by the customer as described above), the preferences 902 of the customer and/or other customers in a predefined group, and the prior travel history 904 of the customer… The discount offer generation module 12f applies a discount to the received travel offers, and the discounted offers are added to the proposed master travel itinerary(s) for presentation to the customer”; (Richard, [0088]). 
Richard teaches a web based on mobile app accessible from a customer computer (see par. 0053) and master itineraries are then sent to the customer computer and displayed for review by the customer. The customer may revise (shuffle) or add to the travel criteria and/or select keywords that have been presented at the customer computer display (see par. 0062), but Richard does not explicitly teach:
wherein the at least one application is further configured to:
generate at least one interactive visual representation comprising at least one geographical map and one or more selectable offering options associated with one or a combination of the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference, wherein the at least one interactive visual representation is displayed on the at least one terminal in substantially real time; and
secure the one or more selectable offering options in response to an entry by the at least one conveyance client via the at least one input device.
However Khanna teaches: 
wherein the at least one application is further configured to:
generate at least one interactive visual representation comprising at least one geographical map and one or more selectable offering options associated with one or a combination of the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference, wherein the at least one interactive visual representation is displayed on the at least one terminal in substantially real time (Khanna, [0053]-[0054]), “a user interface 1500 of a passenger application 350 allows a passenger to set a drop-off location at the location at which the passenger would like to be dropped off upon completion of a booked transportation service… As shown in FIG. 15, the drop-off location is current set to "360 Pine Street," which is represented by a pin labeled "B" displayed within a graphical map”… a user interface 1600 of a passenger application 350 shows a list of available drivers that are available to accommodate the request for transportation from a particular pickup location to a particular drop-off location…”;
secure the one or more selectable offering options in response to an entry by the at least one conveyance client via the at least one input device (Khanna, [0056]), “a user interface 1700 of a passenger application 350 allows the passenger to scroll down the list of available drivers and select/request a particular driver within the list of drivers using the request button”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified itineraries in Richard to include the visual representation and offer selection limitations as taught by Khanna. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of providing a real-time list of available drivers from which a user selects when requesting a transportation service (see Khanna par. 0012).

Referring to Claim 101, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein at least one function of the at least one central server or the at least one external server is performed by the at least one application (Richard, [0055]), “User interface module 12g controls the generation of web pages and/or other interface elements for interaction with the customer computer via the communications module 12a”.

Referring to Claim 102, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one central server and the at least one terminal are colocated (Richard, [0053]), “a standalone client program that executes independent of a web browser may be used to interact within the system 2 if desired”.

Referring to Claim 105, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one application operates on or associates with the at least one central server (Richard, [0063]).

Referring to Claim 106, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein at least one function of the at least one application is performed by the at least one central server or the at least one external server (Richard, [0055]), “User interface module 12g controls the generation of web pages and/or other interface elements for interaction with the customer computer via the communications module 12a”.

Referring to Claim 108, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the one or more conveyance service offerings comprises at least one of the group consisting of at least one ride- hail service offering, at least one ride-share service offering, at least one car-share service offering, at least one peer-to-peer conveyance service offering, at least one transportation service offering, at least one scooter service offering, at least one bicycle service offering, at least one person delivery service offering, at least one pre-filtered conveyance service offering, at least one taxi service offering, at least one shuttle service offering, at least one good delivery service offering, at least one item delivery service offering, at least one medical service and delivery offering, at least one food delivery service offering, at least one courier delivery service offering, at least one freight delivery service offering, at least one animal delivery service offering, and at least one delivery service offering (Richard, [0056]), “various transportation service providers”.

Referring to Claim 109, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches:
wherein the one or more conveyance service offerings comprises one or more pre-filtered conveyance service offerings (Richard, [0077]), “previously stored preferences of the customer are additionally used by the travel discovery and reservation computer to generate the set of predictors along with the criteria entered by the customer as described above. Preferences are used globally by the travel discovery and reservation computer to supplement the travel criteria entered by the customer for any particular itinerary request. Preferences act as a default criteria in the case where a customer does not enter certain criteria…”. 

Referring to Claim 110, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein conveyance data comprises at least one of the group consisting of at least one beginning service geographical location, at least one ending service geographical location, pricing information, elevated pricing information, the at least one conveyance client preference, at least one distance parameter, at least one estimated time of arrival, at least one time to destination, at least one conveyance client geographical location, at least one conveyance client review, at least one conveyance client rating, at least one conveyance client detail, at least one conveyance service detail, at least one conveyance service route, at least one preferred representative, at least one sensor data, at least one representative geographical location, at least one representative review, at least one representative rating, at least one representative detail, at least one autonomous vehicle geographical location, at least one autonomous vehicle review, at least one autonomous vehicle rating, at least one autonomous vehicle detail, at least one preferred autonomous vehicle, at least one route planning preference, at least one fuel economy preference, at least one battery longevity preference, at least one vehicle capacity preference, at least one vehicle diagnostic preference, at least one conveyance data preference, at least one service provider geographical location, at least one service provider review, at least one service provider rating, at least one service provider detail, at least one preferred service provider, at least one good supplier geographical location, at least one good supplier review, at least one good supplier rating, at least one good supplier detail, at least one preferred good supplier, at least one owner or at least one controller of at least one autonomous vehicle geographical location, at least one owner or at least one controller of at least one autonomous vehicle review, at least one owner or at least one controller of at least one autonomous vehicle rating, at least one owner or at least one controller of at least one autonomous vehicle detail, at least one preferred owner or at least one preferred controller of at least one autonomous vehicle, at least one fleet manager geographical location, at least one fleet manager review, at least one fleet manager rating, at least one fleet manager detail, at least one preferred fleet manager, at least one logistics provider geographical location, at least one logistics provider review, at least one logistics provider rating, at least one logistics provider detail, at least one preferred logistics provider, at least one logistics supplier geographical location, at least one logistics supplier review, at least one logistics supplier rating, at least one logistics supplier detail, at least one preferred logistics supplier, at least one conveyance industry segment detail, at least one preferred conveyance industry segment, at least one business entity detail, at least one good detail, at least one item detail, at least one type of vehicle detail, at least one vehicle detail, at least one measurement of at least one statistical variable, at least one level of service detail, at least one fuel consumption, at least one battery level, at least one vehicle diagnostic, and at least one vehicle capacity (Richard, [0075]), “location”; (Richard, [0076]), “budget”.

Referring to Claim 111, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the one or more conveyance service offerings is filtered relating to the at least one conveyance client preference and the geographical location data, to identify the filtered subset of conveyance service offerings by at least one of the processes of categorizing, filtering, characterizing, screening, selecting, separating, identifying, specifying, distinguishing, naming, numbering, ordering, systematizing, tagging, labeling, recognizing, arranging, bracketing, ranking, organizing, classifying, segregating, isolating, grouping, and comparing (Richard, [0081]), “generate a set of recommendations and travel predictors 906 based on travel predictor inputs 908 that include the travel criteria 900 input by the customer (weighted by any ranking that may have been assigned by the customer as described above)…”

Referring to Claim 113, the combination of Richard in view of Khanna teaches the network of claim 111. Richard further teaches: 
wherein at least one different geographical location is used other than the geographical location data when filtering the one or more conveyance service offerings (Richard, [0091]), “. The segments in the lower box are first presented on the assumption that the major options will be accepted by the customer. If any of these major options are not desired, in particular the type of vacation and the location, then the segments presented in the lower section will completely change since they are dependent on the type and location of the trip that will be taken. If the dates of the trip are changed, some or all of the segments on the lower box may change depending on the different time period that may be selected by the customer”.

Referring to Claim 114, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the filtered subset of conveyance service offerings comprises one or more pre-filtered conveyance service offerings (Richard, [0077]-[0078]), “pre-populated criteria that can be override or modified”.

Referring to Claim 117, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one conveyance client preference comprises at least one of the group consisting of at least one pricing preference, at least one elevated pricing preference, at least one geographical location preference, at least one distance preference, at least one route preference, at least one service duration preference, at least one beginning service geographical location preference, at least one ending service geographical location preference, at least one time preference, at least one predictive preference, at least one historical preference, at least one efficiency preference, at least one sensor preference, at least one event preference, at least one traffic based preference, at least one road condition preference, at least one weather condition preference, at least one transportation preference, at least one route planning preference, at least one fuel economy preference, at least one battery longevity preference, at least one vehicle capacity preference, at least one vehicle diagnostic preference, at least one conveyance data preference, at least one duration of conveyance service preference, at least one conveyance service offering density preference, at least one conveyance client density preference, at least one conveyance client detail preference, at least one conveyance client rating preference, at least one representative density preference, at least one autonomous vehicle density preference, at least one service provider preference, at least one service provider density preference, at least one level of service preference, at least one good supplier preference, at least one good supplier density preference, at least one owner or at least one controller of at least one autonomous vehicle preference, at least one owner or at least one controller of at least one autonomous vehicle density preference, at least one fleet manager preference, at least one fleet manager density preference, at least one logistics provider preference, at least one logistics provider density preference, at least one logistics supplier preference, at least one logistics supplier density preference, at least one good detail preference, at least one conveyance industry segment preference, at least one freight preference, at least one waypoint preference, at least one delivery service preference, and at least one oldest outstanding offering preference (Richard, [0076]), “Budget”.

Referring to Claim 118, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one interactive visual representation is compiled on the at least one central server and transmitted to the at least one application in communication with the network (Richard, [0055]), “a travel discovery and reservation computer 12, which is a central hub and provides the numerous functions of this invention as shown by the modules 12a-12h… Segment generation and master travel itinerary compiler 12d will generate suggested travel segments based on the predictors, and also compile and revise various proposed master travel itineraries that include those travel segments for the customer… User interface module 12g controls the generation of web pages and/or other interface elements for interaction with the customer computer via the communications module 12…”; (Richard, [0081]), “The predictors 906 are used, at step 1006 of FIG. 10, by the segment generation and master travel itinerary compiler 12d of the travel discovery and reservation computer 12 to generate proposed travel segments and then compile those segments into a proposed master travel itinerary(s) at step 1008 for presentation to the customer via the customer computer…”.

Referring to Claim 139, the combination of Richard in view of Khanna teaches the network of claim 108. Richard further teaches: 
wherein one or a combination of the at least one conveyance client, the at least one central server, and the at least one application secures or obtains the one or more preferred conveyance service offerings in at least one specified conveyance industry segment (Richard, [0081]; [0088]).

Referring to Claim 140, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein one or a combination of the one or more preferred conveyance service offerings, the filtered subset of conveyance service offerings, the one or more conveyance service offerings, conveyance data, the one or more selectable offering options, at least one waypoint, subsequent or additional filtered subset of conveyance service offerings, subsequent or additional one or more preferred conveyance service offerings, the geographical location data, the at least one conveyance client preference, at least one beginning service geographical location, and at least one ending service geographical location is identified or updated in substantially real time as the geographical location data updates or changes or as traffic information updates or changes (Richard, [0062]), “he customer may revise (shuffle) or add to the travel criteria and/or select keywords that have been presented at the customer computer display, and as a result the proposed master travel itineraries are revised per the new criteria and keywords…”; (Richard, [0095]; [0097]), “reshuffling”.

Referring to Claim 141, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one interactive visual representation is displayed on at least one of at least one remote display, the at least one display, the at least one terminal that is at least one computer or at least one computing device, the at least one application, at least one computer program, at least one mobile application, at least one non-mobile application, at least one website, at least one In-Vehicle infotainment device, the business entity application, at least one service provider application, and at least one good supplier application (Richard, [0062]), “he customer may revise (shuffle) or add to the travel criteria and/or select keywords that have been presented at the customer computer display, and as a result the proposed master travel itineraries are revised per the new criteria and keywords…”.


Referring to Claim 142, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one application enables the at least one conveyance client to browses or navigates at least one area of the at least one interactive visual representation to secure or obtain the one or more preferred conveyance service offerings or one or more filtered subset of conveyance service offerings (Richard, [0062]), “he customer may revise (shuffle) or add to the travel criteria and/or select keywords that have been presented at the customer computer display, and as a result the proposed master travel itineraries are revised per the new criteria and keywords…”; (Richard, [0095]; [0097]), “reshuffling”.

Referring to Claim 143, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein one or a combination of the at least one application, the at least one terminal, the at least one central server, and the at least one external server is combined or integrated (Richard, [0053]; [0055]).

Referring to Claim 144, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein one or a combination of the one or more preferred conveyance service offerings, the filtered subset of conveyance service offerings, the one or more conveyance service offerings, the geographical location data, the at least one conveyance client preference, conveyance data, the one or more selectable offering options, at least one waypoint, subsequent or additional filtered subset of conveyance service offerings, subsequent or additional one or more preferred conveyance service offerings, one or more secured or obtained preferred conveyance service offerings, at least one beginning service geographical location, and at least one ending service geographical location is transmitted in substantially real time between the at least one application and the at least one central server in communication with the network (Richard, [0085]-[0086]\), “the travel discovery and reservation computer uses the predictors 906 to generate a series of proposed travel segments for each travel category (transportation, lodging, meals and events), and the proposed travel segments are all combined at step 1008 into one or more proposed master travel itineraries. Each of the proposed master travel itineraries have a segment selection menu that includes various suggested options for the segments that have been proposed or suggested in each travel category…”; (Richard, [0055]), “travel discovery and reservation computer 12, which is a central hub and provides the numerous functions of this invention as shown by the modules 12a-12h”.

Referring to Claim 145, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein one or a combination of the one or more preferred conveyance service offerings, the filtered subset of conveyance service offerings, the one or more conveyance service offerings, the geographical location data, the at least one conveyance client preference, conveyance data, the one or more selectable offering options, at least one waypoint, subsequent or additional filtered subset of conveyance service offerings, subsequent or additional one or more preferred conveyance service offerings, one or more secured or obtained preferred conveyance service offerings, at least one beginning service geographical location, and at least one ending service geographical location is transmitted in substantially real time between the at least one application and the at least one external server in communication with the network (Richard, [0055]), “Bid/offer interaction module 12e controls the process whereby the travel discovery and reservation computer 12 generates requests for bids and/or offers from the various travel service provider computers 14 as further described herein. Discount offer generation module 12f controls the process whereby the offers that are provided to the travel discovery and reservation computer 12 from the various travel service provider computers 14 are discounted prior to presentation to the customer”; (Richard, [0060]).

Referring to Claim 146, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein one or a combination of the one or more preferred conveyance service offerings, the filtered subset of conveyance service offerings, the one or more conveyance service offerings, the geographical location data, the at least one conveyance client preference, conveyance data, the one or more selectable offering options, at least one waypoint, subsequent or additional filtered subset of conveyance service offerings, subsequent or additional one or more preferred conveyance service offerings, one or more secured or obtained preferred conveyance service offerings, at least one beginning service geographical location, and at least one ending service geographical location is transmitted in substantially real time between the at least one central server and the at least one external server in communication with the network ().

Referring to Claim 202, the combination of Richard in view of Khanna teaches the network of claim 109. Richard further teaches: 
wherein one or a combination of the one or more conveyance service offerings, conveyance data, and the one or more pre-filtered conveyance service offerings is sourced or provided by the business entity operating in at least one conveyance industry segment, via the at least one external server in communication with the network (Richard, [0055]-[0056]).

Referring to Claim 203, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one application enables the at least one conveyance client to secure or obtain the one or more preferred conveyance service offerings or one or more filtered subset of conveyance service offerings in response to an entry by the at least one conveyance client by selecting or applying at least one of the one or more preferred conveyance service offerings, the one or more filtered subset of conveyance service offerings, the one or more selectable offering options, and the at least one conveyance client preference (Richard, [0053]; [0117]).

Referring to Claim 206, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein, in response to an entry by the at least one conveyance client, the one or more preferred conveyance service offerings is secured for at least one other conveyance client (Richard, [0117]).

Referring to Claim 207, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein, in response to an entry by the at least one conveyance client, the at least one conveyance client preference is utilized to secure or obtain the one or more preferred conveyance service offerings for at least one other conveyance client (Richard, [0062]).

Referring to Claim 208, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one terminal comprises one or a combination of at least one computer, at least one smartphone, at least one tablet, at least one laptop, at least one wearable, at least one plug-in device, at least one mobile computing device, at least one handheld computing device, at least one portable computing device, at least one fixed computing device, at least one non-fixed computing device, at least one physiologically embedded computing device, at least one biologically integrated computing device, at least one In-Vehicle infotainment device, at least one Internet of Things (IoT) device, at least one projecting device, at least one computing device embedded in at least one vehicle, and at least one head-up display (Richard, [0053]).




Referring to Claim 209, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one input source of the at least one terminal comprises one or a combination of at least one touchscreen, at least one keypad, at least one keyboard, and at least one voice controlled input (Richard, [0053]).

Referring to Claim 210, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one conveyance client preference is inputted, provided, or selected by the at least one conveyance client and stored or cached on at least one of the at least one application, the at least one central server, and the at least one external server, in communication with the network (Richard, [0077]), “pre-populated preferences”.

Referring to Claim 211, the combination of Richard in view of Khanna teaches the network of claim 199. Richard teaches customer defined travel criteria (see par. 0062), but Richard does not explicitly teach:
wherein the geographical location data is in substantially real time.
However Khanna teaches: 
wherein the geographical location data is in substantially real time (Khanna, [0013]), “the client device of the user determines the current location of the user (e.g., using the Global Positioning System (GPS)) and utilizes the determined location to automatically generate a pickup location from which the user is to be picked up.”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have travel criteria in Richard to include the current location as taught by Khanna. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of providing a real-time list of available drivers from which a user selects when requesting a transportation service (see Khanna par. 0012).

Referring to Claim 212, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the geographical location data is static or non-real time (Richard, [0075]), “the customer may be general and select for example only a region… the customer may be as general or specific as he would like in selecting where he would like to travel”.

Referring to Claim 213, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the geographical location data is pre-set on one or a combination of the at least one central server, the at least one external server, the at least one terminal, and the at least one application, in communication with the network (Richard, [0062]; [0075]).

Referring to Claim 214, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the geographical location data comprises one or a combination of at least one coordinate, at least one position, at least one point of reference, at least one point of interest, at least one geographical location of interest, at least one perspective, geographical location of the at least one representative, geographical location of the at least one conveyance client, geographical location of at least one autonomous vehicle, geographical location of at least one machine, geographical location of at least one entity, geographical location of at least one service provider, geographical location of at least one good supplier, geographical location of at least one freight provider, geographical location of the business entity, geographical location of at least one brick and mortar, geographical location of the one or more objects, geographical location of the one or more persons, geographical location of freight, at least one static location, at least one beginning service geographical location, at least one ending service geographical location, at least one waypoint, at least one past geographical location, at least one future geographical location, and at least one estimated geographical location (Richard, [0075]; [0093]).

Referring to Claim 215, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein at least one different geographical location is used other than the geographical location data when filtering the one or more conveyance service offerings (Richard, [0062]; [0095]).

Referring to Claim 216, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the geographical location data is associated with at least one point in time (Richard, [0074]-[0075]).

Referring to Claim 217, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard further teaches: 
wherein the at least one interactive visual representation comprises at least one of at least one list, at least one visual, and at least one digital format (Richard, [0053]; [0062]; [0117]).

Referring to Claim 218, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard further teaches: 
wherein the at least one interactive visual representation further comprises at least one graphic representing at least one of at least one coordinate, at least one point of reference, at least one point of interest, at least one geographical location of interest, at least one perspective, the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, the one or more selectable offering options, subsequent or additional one or more preferred conveyance service offerings, subsequent or additional filtered subset of conveyance service offerings, geographical location of the at least one representative, geographical location of the at least one conveyance client, geographical location of at least one autonomous vehicle, geographical location of at least one machine, geographical location of at least one entity, geographical location of at least one service provider, geographical location of at least one good supplier, geographical location of at least one freight provider, geographical location of at least one brick and mortar, geographical location of the business entity, geographical location of the one or more objects, geographical location of the one or more persons, geographical location of freight, at least one static location, at least one beginning service geographical location, at least one ending service geographical location, at least one waypoint, at least one past geographical location, at least one future geographical location, and at least one estimated geographical location (Richard, [0095]).

Referring to Claim 219, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard further teaches: 
wherein the at least one interactive visual representation is configured to repeatedly update with at least one of subsequent or additional filtered subset of conveyance service offerings, subsequent or additional one or more preferred conveyance service offerings, the one or more selectable offering options, conveyance data, and the at least one conveyance client preference (Richard, [0062]).

Referring to Claim 220, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard further teaches: 
wherein the at least one interactive visual representation is configured to repeatedly update in substantially real time with at least one of subsequent or additional filtered subset of conveyance service offerings, subsequent or additional one or more preferred conveyance service offerings, the one or more selectable offering options, conveyance data, and the at least one conveyance client preference (Richard, [0062]).


Referring to Claim 222, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the one or more selectable offering options comprise one or more filtered subset of conveyance service offerings (Richard, [0116]), “Optionally, the travel discovery and reservation computer may receive from the customer computer a request for an alternate master travel itinerary. In this case, the travel discovery and reservation computer will compile an alternate master travel itinerary that includes a different subset of the discounted travel offers, and then transmit the alternate master travel itinerary to the customer computer for review by the customer. If desired, the travel discovery and reservation computer may request alternate travel offers from the travel service provider computers for inclusion in the alternate master travel itinerary…”.

Referring to Claim 223, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one application retrieves one or a combination of the one or more conveyance service offerings and conveyance data from the at least one external server (Richard, [0056]; [0116]).

Referring to Claim 226, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one external server comprises a plurality of external servers, and wherein a first business entity is associated with a first external server and a second business entity is associated with a second external server (Richard, [0056]).

Referring to Claim 227, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches:  
wherein the at least one external server comprises a plurality of external servers, and wherein each external server is associated with a different business entity (Richard, [0056]).

Referring to Claim 228, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one central server and the at least one external server are colocated (Richard, [0055]).

Referring to Claim 229, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the business entity comprises one or a combination of at least one business, at least one entity that provides goods or services, at least one entity that conveys goods or services, at least one entity that produces or supplies freight, at least one freight provider, at least one service provider, at least one good supplier, at least one fleet manager, at least one logistics provider, at least one logistics supplier, at least one map provider, at least one third party, at least one courier, and at least one owner or at least one controller of at least one autonomous vehicle (Richard, [0056]).

Referring to Claim 273, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches:  
wherein at least one level of service preference is arranged within the at least one interactive visual representation (Richard, [0062]; [0095]; [0117]).

Referring to Claim 274, the combination of Richard in view of Khanna teaches the network of claim 199. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard does not explicitly teach:
wherein at least one level of service preference is arranged within the at least one interactive visual representation in conjunction with the at least one geographical map.
However Khanna teaches: 
wherein at least one level of service preference is arranged within the at least one interactive visual representation in conjunction with the at least one geographical map (Khanna, [0058]-[0059]; [0061]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified recommendations in Richard to include the visual representation and offer selection limitations as taught by Khanna. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of providing a real-time list of available drivers from which a user selects when requesting a transportation service (see Khanna par. 0012).

Referring to Claim 275, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
further wherein the at least one application is configured to secure or obtain the one or more preferred conveyance service offerings (Richard, [0117]).
Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard does not explicitly teach:
wherein the at least one interactive visual representation further comprises at least one of at least one heat map and at least one dynamic map.
However Khanna teaches: 
wherein the at least one interactive visual representation further comprises at least one of at least one heat map and at least one dynamic map (Khanna, [0013]), “The request from a user indicates any information relevant to the transportation service requested, including a pickup location, a drop-off location, a price preference, a driver rating, a driver response rate, a casual carpooling preference, a preferred estimated time of arrival, vehicle choice, a favorite driver, and the like. In some embodiments, the client device of the user determines the current location of the user (e.g., using the Global Positioning System (GPS)) and utilizes the determined location to automatically generate a pickup location from which the user is to be picked up”; (Khanna, [0053]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the visual representation and offer selection limitations as taught by Khanna. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of providing a real-time list of available drivers from which a user selects when requesting a transportation service (see Khanna par. 0012).

Referring to Claim 276, the combination of Richard in view of Khanna teaches the network of claim 199. Richard further teaches: 
wherein the at least one conveyance client comprises one or a combination of at least one person, at least one machine, at least one entity, at least one business, the business entity, at least one entity that provides goods or services, at least one entity that conveys goods or services, at least one entity that produces or supplies freight, at least one freight provider, at least one service provider, at least one good supplier, at least one fleet manager, at least one logistics provider, at least one logistics supplier, at least one map provider, at least one third party, at least one courier, and at least one owner or at least one controller of at least one autonomous vehicle (Richard, [0053]; [0093]).

Referring to Claim 230, Richard teaches: 
A method for communicating and securing one or more conveyance service offerings from at least one representative to at least one conveyance client within a network, the at least one representative having a representative device in communication within the network (Richard, [0055]), the method comprising:
a) receiving at at least one central server in communication with the network in substantially real time (Richard, [0055]), in any order:
 	i) the one or more conveyance service offerings from at least one external server associated with a business entity that provides goods or services, the one or more conveyance service offerings comprising conveyance data corresponding to at least one feature of the one or more conveyance service offerings, from at least one first geographical location to at least one second geographical location, wherein the at least one external server comprises a substantially real time source of the one or more conveyance service offerings, and wherein the one or more conveyance service offerings is dynamic and continuously updated (Richard, [0056]), “travel service provider computers 14, which include various types of computer systems that are controlled and operated by various travel service providers… Transportation service provider computers 14a represent a class of travel service provider computers 14 that are operated by transportation providers, including but not limited to airlines, railroad, and automobile rental service providers…These automobile reservation computers 14ac interact with the travel discovery and reservation computer 12 to provide offers for automobile rental travel segments as will be further described herein”; (Richard, [0108]), “dynamic real-time process”; (Richard, [0075]; [0082]); 
ii) at least one conveyance client preference entered via at least one application, at least one terminal having at least one display device and at least one input device (Richard, [0053]);
iii) geographical location data (Richard, [0075]; [0082]);
b) processing the one or more conveyance service offerings by:
i) filtering the one or more conveyance service offerings by using the at least one conveyance client preference and the geographical location data to identify a filtered subset of conveyance service offerings (Richard, [0068]), “ranking customer criteria”; (Richard, [0081]), “one of the primary functions of the travel discovery and reservation computer 12 is to generate, via the recommendation and predictor generation engine 12c, a set of recommendations and travel predictors 906 based on travel predictor inputs 908 that include the travel criteria 900 input by the customer (weighted by any ranking that may have been assigned by the customer as described above), the preferences 902 of the customer and/or other customers in a predefined group, and the prior travel history 904 of the customer”; and 
ii) identifying one or more preferred conveyance service offerings from the filtered subset of conveyance service offerings based on the at least one conveyance client preference (Richard, [0081]), “one of the primary functions of the travel discovery and reservation computer 12 is to generate, via the recommendation and predictor generation engine 12c, a set of recommendations and travel predictors 906 based on travel predictor inputs 908 that include the travel criteria 900 input by the customer (weighted by any ranking that may have been assigned by the customer as described above), the preferences 902 of the customer and/or other customers in a predefined group, and the prior travel history 904 of the customer… The discount offer generation module 12f applies a discount to the received travel offers, and the discounted offers are added to the proposed master travel itinerary(s) for presentation to the customer”; (Richard, [0088]). 
Richard teaches a web based on mobile app accessible from a customer computer (see par. 0053) and master itineraries are then sent to the customer computer and displayed for review by the customer. The customer may revise (shuffle) or add to the travel criteria and/or select keywords that have been presented at the customer computer display (see par. 0062), but Richard does not explicitly teach:
c) generating at least one interactive visual representation comprising at least one geographical map and one or more selectable offering options associated with one or a combination of the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference, wherein the at least one interactive visual representation is displayed on the at least one terminal in substantially real time; and
d) securing the one or more selectable offering options in response to an entry by the at least one conveyance client via the at least one input device.
However Khanna teaches: 
c) generating at least one interactive visual representation comprising at least one geographical map and one or more selectable offering options associated with one or a combination of the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference, wherein the at least one interactive visual representation is displayed on the at least one terminal in substantially real time (Khanna, [0053]-[0054]), “a user interface 1500 of a passenger application 350 allows a passenger to set a drop-off location at the location at which the passenger would like to be dropped off upon completion of a booked transportation service… As shown in FIG. 15, the drop-off location is current set to "360 Pine Street," which is represented by a pin labeled "B" displayed within a graphical map”… a user interface 1600 of a passenger application 350 shows a list of available drivers that are available to accommodate the request for transportation from a particular pickup location to a particular drop-off location…”;
d) securing the one or more selectable offering options in response to an entry by the at least one conveyance client via the at least one input device (Khanna, [0056]), “a user interface 1700 of a passenger application 350 allows the passenger to scroll down the list of available drivers and select/request a particular driver within the list of drivers using the request button”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified itineraries in Richard to include the visual representation and offer selection limitations as taught by Khanna. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of providing a real-time list of available drivers from which a user selects when requesting a transportation service (see Khanna par. 0012).

Referring to Claim 151, the combination of Richard in view of Khanna teaches the method of claim 230. Richard further teaches: 
wherein the at least one conveyance client preference, once inputted or provided into the at least one application, is stored or cached on at least one of the at least one application, at least one computer readable memory of the at least one central server, and the at least one external server, wherein the at least one conveyance client preference is not inputted or provided again into the at least one application by the at least one conveyance client (Richard, [0078]), “The preferences in the preference file may be obtained directly from the customer via the registration process, or via an analysis of criteria that have been previously entered and stored, or through external sources and databases. The customer may be asked to enter some or all basic criteria during registration…”.



Referring to Claim 152, the combination of Richard in view of Khanna teaches the method of claim 230. Richard further teaches: 
wherein the at least one conveyance client preference is stored or cached in at least one computer readable memory of the at least one central server and the at least one conveyance client preference is not transmitted again from the at least one application to the at least one central server (Richard, [0078]), “The preferences in the preference file may be obtained directly from the customer via the registration process, or via an analysis of criteria that have been previously entered and stored, or through external sources and databases. The customer may be asked to enter some or all basic criteria during registration…The customer may elect to provide that information, in which case it is stored in his preference file in the travel discovery and reservation computer… External sources and databases may also be used to determine preferences of a customer for certain travel segments”.

Referring to Claim 153, the combination of Richard in view of Khanna teaches the method of claim 230. Richard further teaches: 
wherein at least one of the at least one conveyance client preference and the geographical location data is transmitted from the at least one application to the at least one central server at any time prior to filtering the one or more conveyance service offerings (Richard, [0078]).

Claim 154 disclose substantially the same subject matter as Claim 111, and is rejected using the same rationale as previously set forth.

Referring to Claim 155 the combination of Richard in view of Khanna teaches the method of claim 154. Richard further teaches: 
wherein the filtering and identifying in step b) are executed by the at least one application (Richard, [0053]), “a standalone client program that executes independent of a web browser may be used to interact within the system 2 if desired”.

Claim 156 disclose substantially the same subject matter as Claim 113, and is rejected using the same rationale as previously set forth.

Referring to Claim 159, the combination of Richard in view of Khanna in view of Zhang teaches the method of claim 157. Richard further teaches: 
wherein identifying in step b) is executed by the at least one application (Richard, [0053]), “a standalone client program that executes independent of a web browser may be used to interact within the system 2 if desired”.

Claim 160 disclose substantially the same subject matter as Claim 118, and is rejected using the same rationale as previously set forth.

Claim 161 disclose substantially the same subject matter as Claim 141, and is rejected using the same rationale as previously set forth.

Claim 182 disclose substantially the same subject matter as Claim 101, and is rejected using the same rationale as previously set forth.

Claim 183 disclose substantially the same subject matter as Claim 105, and is rejected using the same rationale as previously set forth.

Claim 184 disclose substantially the same subject matter as Claim 106, and is rejected using the same rationale as previously set forth.

Claim 185 disclose substantially the same subject matter as Claim 139, and is rejected using the same rationale as previously set forth.

Claim 189 disclose substantially the same subject matter as Claim 140, and is rejected using the same rationale as previously set forth.

Claim 190 disclose substantially the same subject matter as Claim 109, and is rejected using the same rationale as previously set forth.

Claim 191 disclose substantially the same subject matter as Claim 114, and is rejected using the same rationale as previously set forth.

Claim 192 disclose substantially the same subject matter as Claim 142, and is rejected using the same rationale as previously set forth.

Claim 193 disclose substantially the same subject matter as Claim 102, and is rejected using the same rationale as previously set forth.

Claim 194 disclose substantially the same subject matter as Claim 143, and is rejected using the same rationale as previously set forth.

Referring to Claim 195, the combination of Richard in view of Khanna teaches the method of claim 230. Richard further teaches: 
wherein one or a combination of at least one beginning service geographical location, at least one ending service geographical location, the at least one conveyance client preference, and the geographical location data is provided prior to receiving the one or more conveyance service offerings on or at the at least one central server (Richard, [0075]; [0082]).

Claim 196 disclose substantially the same subject matter as Claim 144, and is rejected using the same rationale as previously set forth.

Claim 197 disclose substantially the same subject matter as Claim 145, and is rejected using the same rationale as previously set forth.

Claim 198 disclose substantially the same subject matter as Claim 146, and is rejected using the same rationale as previously set forth.

Referring to Claim 233, the combination of Richard in view of Khanna teaches the method of claim 190. Richard further teaches: 
wherein the at least one central server performs one or more of standardizing and aggregating one or a combination of the one or more conveyance service offerings and the one or more pre-filtered conveyance service offerings (Richard, [0085]-[0086]), “… the travel discovery and reservation computer uses the predictors 906 to generate a series of proposed travel segments for each travel category … and the proposed travel segments are all combined at step 1008 into one or more proposed master travel itineraries…The segment generator component of the segment generation and master travel itinerary compiler 12d will analyze the set of predictors 906 and parse out what may be required or desired for the recommend trip…”.

Claim 234 disclose substantially the same subject matter as Claim 202, and is rejected using the same rationale as previously set forth.

Claim 235 disclose substantially the same subject matter as Claim 211, and is rejected using the same rationale as previously set forth.

Claim 236 disclose substantially the same subject matter as Claim 212, and is rejected using the same rationale as previously set forth.

Claim 237 disclose substantially the same subject matter as Claim 213, and is rejected using the same rationale as previously set forth.

Claim 238 disclose substantially the same subject matter as Claim 214, and is rejected using the same rationale as previously set forth.

Claim 239 disclose substantially the same subject matter as Claim 215, and is rejected using the same rationale as previously set forth.

Claim 240 disclose substantially the same subject matter as Claim 216, and is rejected using the same rationale as previously set forth.

Claim 241 disclose substantially the same subject matter as Claim 203, and is rejected using the same rationale as previously set forth.

Claim 242 disclose substantially the same subject matter as Claim 206, and is rejected using the same rationale as previously set forth.

Claim 243 disclose substantially the same subject matter as Claim 207, and is rejected using the same rationale as previously set forth.

Claim 244 disclose substantially the same subject matter as Claim 208, and is rejected using the same rationale as previously set forth.

Claim 245 disclose substantially the same subject matter as Claim 209, and is rejected using the same rationale as previously set forth.

Claim 246 disclose substantially the same subject matter as Claim 210, and is rejected using the same rationale as previously set forth.

Claim 247 disclose substantially the same subject matter as Claim 217, and is rejected using the same rationale as previously set forth.

Claim 248 disclose substantially the same subject matter as Claim 218, and is rejected using the same rationale as previously set forth.

Claim 249 disclose substantially the same subject matter as Claim 219, and is rejected using the same rationale as previously set forth.

Claim 250 disclose substantially the same subject matter as Claim 220, and is rejected using the same rationale as previously set forth.

Claim 252 disclose substantially the same subject matter as Claim 222, and is rejected using the same rationale as previously set forth.

Referring to Claim 253, the combination of Richard in view of Khanna teaches the method of claim 162. Richard further teaches: 
wherein the at least one interactive visual representation is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity, operating in at least one conveyance industry segment (Richard, [0062]; [0095]).

Claim 256 disclose substantially the same subject matter as Claim 226, and is rejected using the same rationale as previously set forth.

Claim 257 disclose substantially the same subject matter as Claim 227, and is rejected using the same rationale as previously set forth.

Claim 258 disclose substantially the same subject matter as Claim 229, and is rejected using the same rationale as previously set forth.

Claim 259 disclose substantially the same subject matter as Claim 102, and is rejected using the same rationale as previously set forth.

Claim 260 disclose substantially the same subject matter as Claim 108, and is rejected using the same rationale as previously set forth.

Claim 261 disclose substantially the same subject matter as Claim 110, and is rejected using the same rationale as previously set forth.

Claim 262 disclose substantially the same subject matter as Claim 117, and is rejected using the same rationale as previously set forth.

Claim 263 disclose substantially the same subject matter as Claim 223, and is rejected using the same rationale as previously set forth.

Claim 264 disclose substantially the same subject matter as Claim 228, and is rejected using the same rationale as previously set forth.

Claim 267 disclose substantially the same subject matter as Claim 273, and is rejected using the same rationale as previously set forth.

Claim 268 disclose substantially the same subject matter as Claim 274, and is rejected using the same rationale as previously set forth.

Claim 269 disclose substantially the same subject matter as Claim 275, and is rejected using the same rationale as previously set forth.

Claim 270 disclose substantially the same subject matter as Claim 276, and is rejected using the same rationale as previously set forth.




Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Richard, U.S. Publication No. 2013/0041696 [hereinafter Richard], in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], and further in view of Masterlark, U.S. Publication No. 2014/0365268 [hereinafter Masterlark]. 

Referring to Claim 112, the combination of Richard in view of Khanna teaches the network of claim 111. Richard teaches presenting recommendations based on customer criteria/preferences (see par. 0088), but Richard does not explicitly teach: 
wherein the one or more preferred conveyance service offerings is identified from the filtered subset of conveyance service offerings relating to at least one weighted average of the at least one conveyance client preference.
However Masterlark teaches: 
wherein the one or more preferred conveyance service offerings is identified from the filtered subset of conveyance service offerings relating to at least one weighted average of the at least one conveyance client preference (Masterlark, [0068]), “… selecting a procedure with the highest chance of success, selecting a procedure that is likely to have the least impact on other resources, or by selecting a procedure based on a weighted average of values assigned to these criteria”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the weighed average limitation as taught by Masterlark. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of generating response plans based on the status of one or more resources (see Masterlark par. 0147).

Claims 116, 157, 158, 187, 200, 201, 204, 205, 231, 232, are rejected under 35 U.S.C. 103 as being unpatentable over Richard, U.S. Publication No. 2013/0041696 [hereinafter Richard], in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], and further in view Zhang et al., U.S. Publication No. 2018/0025407 [hereinafter Zhang]. 

Referring to Claim 116, the combination of Richard in view of Khanna teaches the network of claim 199. Richard teaches transportation providers (see par. 0056), but Richard does not explicitly teach: 
wherein the at least one application secures or obtains the one or more preferred conveyance service offerings comprising the at least one representatives or at least one autonomous vehicle.
However Zhang teaches: 
wherein the at least one application secures or obtains the one or more preferred conveyance service offerings comprising the at least one representatives or at least one autonomous vehicle (Zhang, [0056]), “a transportation system applying management and/or allocation including…a driverless vehicle”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the transportation providers in Richard to include the driverless vehicles as taught by Zhang. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of push preferential orders to the drivers accurately and flexibly (see Zhang par. 0013).

Referring to Claim 200, the combination of Richard in view of Khanna teaches the network of claim 109. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein one or a combination of the one or more pre-filtered conveyance service offerings and the one or more conveyance service offerings is structured in at least one different format, wherein the at least one central server is further configured to standardize or convert the one or more pre-filtered conveyance service offerings into at least one uniform format.
However Zhang teaches: 
wherein one or a combination of the one or more pre-filtered conveyance service offerings and the one or more conveyance service offerings is structured in at least one different format, wherein the at least one central server is further configured to standardize or convert the one or more pre-filtered conveyance service offerings into at least one uniform format (Zhang, [0080]-[0081]), “the order processing engine 110 may transmit information, for example, the order information, to one or more driver terminals 140… the order information may be pre-processed after step 310. During the pre-processing, distortion data may be removed through data cleaning, data integration, data transformation, and/or data reduction…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the format limitations as taught by Zhang. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of push preferential orders to the drivers accurately and flexibly (see Zhang par. 0012).

Referring to Claim 201, the combination of Richard in view of Khanna teaches the network of claim 109. 
wherein one or a combination of the one or more pre-filtered conveyance service offerings and the one or more conveyance service offerings is structured in at least one uniform format prior to being transmitted from the at least one external server to the at least one central server in communication with the network, and is not standardized.
However Zhang teaches: 
wherein one or a combination of the one or more pre-filtered conveyance service offerings and the one or more conveyance service offerings is structured in at least one uniform format prior to being transmitted from the at least one external server to the at least one central server in communication with the network, and is not standardized (Zhang, [0081]; [0075]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the format limitations as taught by Zhang. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of push preferential orders to the drivers accurately and flexibly (see Zhang par. 0012).

Referring to Claim 204, the combination of Richard in view of Khanna teaches the network of claim 199. Richard teaches algorithms (see par. 0106), but Richard does not explicitly teach: 
wherein the one or more preferred conveyance service offerings relating to the at least one conveyance client preference is identified from the filtered subset of conveyance service offerings by using at least one of at least one sorting algorithm, at least one selection algorithm, at least one search algorithm, at least one merge algorithm, at least one maximum function, at least one minimum function, at least one graph algorithm, at least one graph search algorithm, at least one tree algorithm, at least one tree search algorithm, at least one matrix calculation, at least one matrix algorithm, and at least one comparison.
However Zhang teaches: 
wherein the one or more preferred conveyance service offerings relating to the at least one conveyance client preference is identified from the filtered subset of conveyance service offerings by using at least one of at least one sorting algorithm, at least one selection algorithm, at least one search algorithm, at least one merge algorithm, at least one maximum function, at least one minimum function, at least one graph algorithm, at least one graph search algorithm, at least one tree algorithm, at least one tree search algorithm, at least one matrix calculation, at least one matrix algorithm, and at least one comparison (Zhang, [0091]), “the order allocation module 470 may read the features of the users obtained by the calculation module 430, and allocate the orders based on the features of the users directly”; (Zhang, [0087]), “The calculation module 430 may be used to calculate a feature of a user… The calculated feature of the user may be transmitted to the determination module 440 or the raking module 450 for further analysis and processing. The calculation method may include but not limited to a minimum-maximum normalization…a comparative method… The information referred to during the calculation process may be obtained from the order information extraction module 410 and the user information extraction module 420, or may be obtained from the database 130 and/or the information resource 160”; (Zhang, [0096]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the algorithms in Richard to include the functions as taught by Zhang. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of push preferential orders to the drivers accurately and flexibly (see Zhang par. 0012).

Referring to Claim 205, the combination of Richard in view of Khanna in view of Zhang teaches the network of claim 204. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the one or more preferred conveyance service offerings is identified from the filtered subset of conveyance service offerings relating to at least one weighted average of the at least one conveyance client preference.
However Zhang teaches: 
wherein the one or more preferred conveyance service offerings is identified from the filtered subset of conveyance service offerings relating to at least one weighted average of the at least one conveyance client preference (Zhang, [0081]), “the order information may be pre-processed after step 310. During the pre-processing, distortion data may be removed through data cleaning, data integration, data transformation, and/or data reduction. In some embodiments, methods for removing distortion data may include but not limited to a discrimination method, an elimination method, an average method, a smoothing method, a proportion method, a moving average method”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the offerings in Richard to include the weighted average as taught by Zhang. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of push preferential orders to the drivers accurately and flexibly (see Zhang par. 0012).

Claim 187 disclose substantially the same subject matter as Claim 116, and is rejected using the same rationale as previously set forth.

Claim 231 disclose substantially the same subject matter as Claim 200, and is rejected using the same rationale as previously set forth.

Claim 232 disclose substantially the same subject matter as Claim 201, and is rejected using the same rationale as previously set forth.

Claim 157 disclose substantially the same subject matter as Claim 204, and is rejected using the same rationale as previously set forth.

Claim 158 disclose substantially the same subject matter as Claim 205, and is rejected using the same rationale as previously set forth.

Claims 119, 120, 123, 127, 129, 162, 163, 166, 170, 172, 221, 224, 251, 254 and 255 are rejected under 35 U.S.C. 103 as being unpatentable over Richard, U.S. Publication No. 2013/0041696 [hereinafter Richard], in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], and further in view of Li et al., U.S. Publication No. 2018/0032928 [hereinafter Li]. 

Referring to Claim 119, the combination of Richard in view of Khanna teaches the network of claim 199. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach: 
wherein the at least one interactive visual representation comprises at least one of the at least one geographical map, at least one dynamic map, at least one heat map, at least one substantially real time heat map, at least one historical heat map, and at least one predictive heat map.
However Li teaches: 
wherein the at least one interactive visual representation comprises at least one of the at least one geographical map, at least one dynamic map, at least one heat map, at least one substantially real time heat map, at least one historical heat map, and at least one predictive heat map (Li, [0083]; [0088]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 120, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard further teaches: 
wherein the at least one conveyance client utilizes the at least one interactive visual representation to secure or obtain the one or more preferred conveyance service offerings in substantially real time (Richard, [0062]), “the customer may revise (shuffle) or add to the travel criteria and/or select keywords that have been presented at the customer computer display, and as a result the proposed master travel itineraries are revised per the new criteria and keywords”.

Referring to Claim 123, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one dynamic map displays in substantially real time at least one dynamic graphic representing at least one of the at least one representative, at least one autonomous vehicle, the at least one conveyance client, conveyance data, at least one point of interest, the business entity, the one or more selectable offering options, the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference.
However Li teaches: 
wherein the at least one dynamic map displays in substantially real time at least one dynamic graphic representing at least one of the at least one representative, at least one autonomous vehicle, the at least one conveyance client, conveyance data, at least one point of interest, the business entity, the one or more selectable offering options, the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference (Li, [0083]), “The scheduling strategy may be displayed according to a map of the passenger terminal device 120. For example, degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another example, different gray levels may be used on a map to display different supply and demand densities, order densities, the number of orders, the number of users, etc.”; (Li, [0087]), “the scheduling strategy may be a statistical characteristic push strategy that displays historical order information and real-time order information of a specific region”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the density information in Zhang to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of allocating the orders to the service providers in Zhang (see par. 0013) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 127, the combination of Richard in view of Khanna in view of Li teaches the network of claim 123. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one dynamic graphic relating to the business entity is displayed as or with one or a combination of at least one different icon, at least one different symbol, at least one different color, at least one different shading, at least one different pattern, and at least one different visual.
However Li teaches: 
wherein the at least one dynamic graphic relating to the business entity is displayed as or with one or a combination of at least one different icon, at least one different symbol, at least one different color, at least one different shading, at least one different pattern, and at least one different visual (Li, [0083]), “The scheduling strategy may be displayed according to a map of the passenger terminal device 120. For example, degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another example, different gray levels may be used on a map to display different supply and demand densities, order densities, the number of orders, the number of users, etc.”; (Li, [0087]), “the scheduling strategy may be a statistical characteristic push strategy that displays historical order information and real-time order information of a specific region”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 129, the combination of Richard in view of Khanna in view of Li teaches the network of claim 123. Richard further teaches: 
wherein the at least one central server is configured to further process and display one or more updated selectable offering options in substantially real time in response to entry of at least one updated conveyance client preference (Richard, [0062]), “the customer may revise (shuffle) or add to the travel criteria and/or select keywords that have been presented at the customer computer display, and as a result the proposed master travel itineraries are revised per the new criteria and keywords”.

Referring to Claim 221, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one geographical map within the at least one interactive visual representation encompasses the geographical location data of one or a combination of the at least one conveyance client, the at least one representative, the one or more persons or objects, the business entity, at least one freight provider, at least one service provider, at least one good supplier, and at least one autonomous vehicle.
However Li teaches: 
wherein the at least one geographical map within the at least one interactive visual representation encompasses the geographical location data of one or a combination of the at least one conveyance client, the at least one representative, the one or more persons or objects, the business entity, at least one freight provider, at least one service provider, at least one good supplier, and at least one autonomous vehicle (Li, [0083]), “The received scheduling strategy may be displayed. The received scheduling strategy may be displayed using voice, text, graphics, video, the like, or any combination thereof. For example, information of the price adjustment may be broadcasted using voice. As another example, the number of vehicles in different regions may be displayed using text. As another example, a current vehicle distribution may be displayed on a map using images. A triangle and a square may be used to represent a taxi and a private car, respectively… degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another example, different gray levels may be used on a map to display different supply and demand densities, order densities, the number of orders, the number of users, etc.”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 224, the combination of Richard in view of Khanna teaches the network of claim 123. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one dynamic graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity.
However Li teaches: 
wherein the at least one dynamic graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity (Li, [0083]), “The received scheduling strategy may be displayed. The received scheduling strategy may be displayed using voice, text, graphics, video, the like, or any combination thereof. For example, information of the price adjustment may be broadcasted using voice. As another example, the number of vehicles in different regions may be displayed using text. As another example, a current vehicle distribution may be displayed on a map using images. A triangle and a square may be used to represent a taxi and a private car, respectively…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 225, the combination of Richard in view of Khanna teaches the network of claim 218. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity However Li teaches: 
wherein the at least one graphic is associated with one or a combination of at least one service provider, at least one freight provider, at least one good supplier, and the business entity (Li, [0083]), “The received scheduling strategy may be displayed. The received scheduling strategy may be displayed using voice, text, graphics, video, the like, or any combination thereof. For example, information of the price adjustment may be broadcasted using voice. As another example, the number of vehicles in different regions may be displayed using text. As another example, a current vehicle distribution may be displayed on a map using images. A triangle and a square may be used to represent a taxi and a private car, respectively…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Claim 162 disclose substantially the same subject matter as Claim 119, and is rejected using the same rationale as previously set forth.

Claim 163 disclose substantially the same subject matter as Claim 120, and is rejected using the same rationale as previously set forth.

Claim 166 disclose substantially the same subject matter as Claim 123, and is rejected using the same rationale as previously set forth.

Claim 170 disclose substantially the same subject matter as Claim 127, and is rejected using the same rationale as previously set forth.

Claim 172 disclose substantially the same subject matter as Claim 129, and is rejected using the same rationale as previously set forth.

Claim 251 disclose substantially the same subject matter as Claim 221, and is rejected using the same rationale as previously set forth.

Claim 254 disclose substantially the same subject matter as Claim 224, and is rejected using the same rationale as previously set forth.

Claim 255 disclose substantially the same subject matter as Claim 225, and is rejected using the same rationale as previously set forth.

Claims 121, 124-126, 128, 164, 167-169, 171, 265, 266 and 272 are rejected under 35 U.S.C. 103 as being unpatentable over Richard, U.S. Publication No. 2013/0041696 [hereinafter Richard], in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], in view of Li et al., U.S. Publication No. 2018/0032928 [hereinafter Li], and further in view of Millspaugh, U.S. Publication No. 2014/0039784 [hereinafter Millspaugh]. 

Referring to Claim 121, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one conveyance client preference is arranged as at least one icon or at least one visual within the at least one interactive visual representation ().
However Millspaugh teaches: 
wherein the at least one conveyance client preference is arranged as at least one icon or at least one visual within the at least one interactive visual representation (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the icons as taught by Millspaugh. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of enabling a driver to locate a passenger (see Millspaugh par. 0009).

Referring to Claim 124, the combination of Richard in view of Khanna in view of Li teaches the network of claim 123. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach: 
wherein the at least one dynamic graphic relating to the business entity is displayed individually as at least one mobile or transitory icon or at least one mobile or transitory visual and updates or changes in substantially real time.
However Millspaugh teaches: 
wherein the at least one dynamic graphic relating to the business entity is displayed individually as at least one mobile or transitory icon or at least one mobile or transitory visual and updates or changes in substantially real time (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the icons as taught by Millspaugh. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of enabling a driver to locate a passenger (see Millspaugh par. 0009).

Referring to Claim 125, the combination of Richard in view of Khanna in view of Li teaches the network of claim 123. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one dynamic graphic relating to the business entity is displayed as at least one distinguishable icon or at least one distinguishable visual and updates or changes in substantially real time or near real time.
However Millspaugh teaches: 
wherein the at least one dynamic graphic relating to the business entity is displayed as at least one distinguishable icon or at least one distinguishable visual and updates or changes in substantially real time or near real time (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the icons as taught by Millspaugh. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of enabling a driver to locate a passenger (see Millspaugh par. 0009).

Referring to Claim 126, the combination of Richard in view of Khanna in view of Li teaches the network of claim 123. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one dynamic graphic relating to at least one individual business entity is displayed as at least one icon or at least one visual and updates or changes geographical location in substantially real time.
However Millspaugh teaches: 
wherein the at least one dynamic graphic relating to at least one individual business entity is displayed as at least one icon or at least one visual and updates or changes geographical location in substantially real time (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the icons as taught by Millspaugh. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of enabling a driver to locate a passenger (see Millspaugh par. 0009).



Referring to Claim 128, the combination of Richard in view of Khanna in view of Li teaches the network of claim 123. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one dynamic graphic relating to the business entity is displayed as or with one or a combination of at least one similar icon, at least one similar symbol, at least one similar color, at least one similar shading, at least one similar pattern, and at least one similar visual.
However Millspaugh teaches: 
wherein the at least one dynamic graphic relating to the business entity is displayed as or with one or a combination of at least one similar icon, at least one similar symbol, at least one similar color, at least one similar shading, at least one similar pattern, and at least one similar visual (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]).

Referring to Claim 271, the combination of Richard in view of Khanna teaches the network of claim 123. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one dynamic graphic is individually arranged on the at least one geographical map and dynamically updates or changes geographical location in substantially real time.
However Millspaugh teaches: 
wherein the at least one dynamic graphic is individually arranged on the at least one geographical map and dynamically updates or changes geographical location in substantially real time (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the icons as taught by Millspaugh. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of enabling a driver to locate a passenger (see Millspaugh par. 0009).

Referring to Claim 272, the combination of Richard in view of Khanna teaches the network of claim 218. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one graphic is individually arranged on the at least one geographical map and dynamically updates or changes geographical location.
However Millspaugh teaches: 
wherein the at least one graphic is individually arranged on the at least one geographical map and dynamically updates or changes geographical location (Millspaugh, [0031]), “a plurality of hailer icons 102 are displayed for taxicab drivers to indicate prospective fares and their respective locations. In the example shown in FIG. 5, hailer icon 102A represents that 3 passengers are waiting for a taxicab, 102B represents that a single passenger is trying to hail a taxicab, and 102C represents a doorman hailing a taxicab on behalf of someone else… the present application provides for identifying different categories of people who are trying to hail a taxicab”; (Millspaugh, [0034]-[0035]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the icons as taught by Millspaugh. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of enabling a driver to locate a passenger (see Millspaugh par. 0009).

Claim 164 disclose substantially the same subject matter as Claim 121, and is rejected using the same rationale as previously set forth.

Claim 167 disclose substantially the same subject matter as Claim 124, and is rejected using the same rationale as previously set forth.

Claim 168 disclose substantially the same subject matter as Claim 125, and is rejected using the same rationale as previously set forth.

Claim 169 disclose substantially the same subject matter as Claim 126, and is rejected using the same rationale as previously set forth.

Claim 171 disclose substantially the same subject matter as Claim 128, and is rejected using the same rationale as previously set forth.

Claim 265 disclose substantially the same subject matter as Claim 271, and is rejected using the same rationale as previously set forth.

Claim 266 disclose substantially the same subject matter as Claim 272, and is rejected using the same rationale as previously set forth.







Claims 122 and 165 are rejected under 35 U.S.C. 103 as being unpatentable over Richard, U.S. Publication No. 2013/0041696 [hereinafter Richard], and further in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], in view of Li et al., U.S. Publication No. 2018/0032928 [hereinafter Li], and further in view of Wang, U.S. Publication No. 2014/0026065 [hereinafter Wang]

Referring to Claim 122, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard teaches travel offerings that meet customers travel requests and criteria (see par. 0062), but Richard in view of Khanna in view of Li does not explicitly teach:
wherein one or a combination of the one or more preferred conveyance service offerings and the at least one conveyance client preference is displayed in at least one visually identifiable format compared to the filtered subset of conveyance service offerings relating to the business entity.
However Wang teaches: 
wherein one or a combination of the one or more preferred conveyance service offerings and the at least one conveyance client preference is displayed in at least one visually identifiable format compared to the filtered subset of conveyance service offerings relating to the business entity (Wang., [0057]), “the icons may have a same or different appearance (e.g., shape, color, size, etc.). In one embodiment, a customer icon may include a human symbol and a vehicle icon may include a vehicle symbol. Icons representing an available driver, an unavailable driver, an available customer and an unavailable customer may be displayed as in green, grey, blue, and pink, respectively. Thus, icons can indicate certain configuration settings of customers and/or drivers, so users may visually distinguish various icons”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the offerings in Richard to include the visual limitation as taught by Wang. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of improving communication efficiency, and enhancing customer convenience (see Wang par. 0005).

Claim 165 disclose substantially the same subject matter as Claim 122, and is rejected using the same rationale as previously set forth.

Claims 130-138, 173-181 are rejected under 35 U.S.C. 103 as being unpatentable over Richard, U.S. Publication No. 2013/0041696 [hereinafter Richard], and further in view of Khanna et al., U.S. Publication No. 2015/0206267 [hereinafter Khanna], in view of Li et al., U.S. Publication No. 2018/0032928 [hereinafter Li], and further in view of Gorjestani et al., U.S. Publication No. 2015/0356501 [hereinafter Gorjestani]. 

Referring to Claim 130, the combination of Richard in view of Khanna in view of Li teaches the network of claim 119. Richard teaches travel offerings that meet customers travel requests and criteria (see par. 0062), but Richard in view of Khanna does not explicitly teach:
wherein the at least one heat map displays at least one visual depiction of at least one statistical variable of the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, the at least one conveyance client preference, and the one or more selectable offering options.
However Gorjestani teaches: 
wherein the at least one heat map displays at least one visual depiction of at least one statistical variable of the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, the at least one conveyance client preference, and the one or more selectable offering options (Gorjestani, [0077]), “The computer system 304 can provide the determined locations 324 where orders are likely to be placed and/or the route recommendation information 322 to the delivery mobile computing device 302… information identifying the locations (e.g., GPS coordinates, human-readable location information), confidence levels with which the computer system 304 has determined an order to be placed at the location (e.g., 0-100% confidence level), items that are estimated to be ordered at the locations (e.g., beverages, food), and/or timing information indicating when orders are likely to be received at the locations (e.g., within 10 minutes, within 20 minutes)… information that can be used to provide text and/or graphics (e.g., heatmaps) on the device 302 that are useful to the delivery worker”; (Gorjestani. [0105]), “timing can be based on a variety of factors, such as the current locations of golfers on the golf course, the current rate of play on the golf course, times since which the user or other golf cart drivers were at various locations, and/or other appropriate factors”; (Gorjestani, [0077]), “the mobile computing device 200 can present a user interface 238 (similar to the user interface 142) that includes a map 240 that depicts the real-time location of, at least, the mobile computing device 200 and one or more of the delivery workers for the golf course 202…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Referring to Claim 131, the combination of Richard in view of Khanna in view of Li in view of Gorjestani teaches the network of claim 130. Richard teaches travel offerings that meet customers travel requests and criteria (see par. 0062), but Richard in view of Khanna does not explicitly teach:
wherein the at least one statistical variable comprises at least one measurement of at least one of conveyance service availability, pricing, elevated pricing, conveyance service offering density, filtered conveyance service offering density, preferred conveyance service offering density, preferred good supplier density, at least one preferred conveyance industry segment, conveyance industry segment density, level of service density, at least one conveyance service distance, at least one estimated time of arrival, preferred representative density, representative density, conveyance client density, the business entity density, service provider density, and good supplier density. 
However Gorjestani teaches: 
wherein the at least one statistical variable comprises at least one measurement of at least one of conveyance service availability, pricing, elevated pricing, conveyance service offering density, filtered conveyance service offering density, preferred conveyance service offering density, preferred good supplier density, at least one preferred conveyance industry segment, conveyance industry segment density, level of service density, at least one conveyance service distance, at least one estimated time of arrival, preferred representative density, representative density, conveyance client density, the business entity density, service provider density, and good supplier density.  (Gorjestani, [0067]), “The example system 300 includes a computer system 304 that determines the route optimization information, such as suggested routes that the delivery worker using the mobile computing device 302 should travel and/or information suggesting locations at which future orders are likely to be placed (e.g., heatmaps), using any of a variety of data sources, such as a data repository of historical order information 306 and/or a data repository of current user information 308…”; (Gorjestani, [0101]-[0102]), “areas 606-626 that are depicted in this example are presented as a heat map… the areas 608, 612, 618, and 622 are identified with diagonal lines and are intended to represent the areas with the greatest intensity/likelihood of being a location where orders are placed/service being requested by golfers on the golf course… the areas 614, 616, and 626, which are highlighted areas that do not include special graphical overlays, such as diagonal lines or dots, are intended to represent areas on the golf course with a lower intensity/likelihood of being areas within which a golfer will place an order/request service. Although the areas 614, 616, and 626 are identified as areas of lower intensity/likelihood, they can still correspond to areas within which there is a greater likelihood of an order being placed than areas that are not highlighted, such as the portion of the golf course along which the route 604g travels…”; (Gorjestani. [0106]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the statistical variables as taught by Gorjestani. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Referring to Claim 132, the combination of Richard in view of Khanna in view of Li in view of Gorjestani teaches the network of claim 131. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein at least one area of the at least one heat map is distinguished in proportion to at least one measurement of the at least one statistical variable and displayed as having at least one of at least one distinguishable hue, at least one distinguishable shade, at least one distinguishable saturation, at least one distinguishable opacity, at least one distinguishable color, at least one distinguishable value of color, at least one distinguishable pattern, at least one distinguishable hatch fill, at least one distinguishable fill, at least one distinguishable shape, at least one distinguishable image, and at least one distinguishable animation.
However Li teaches: 
wherein at least one area of the at least one heat map is distinguished in proportion to at least one measurement of the at least one statistical variable and displayed as having at least one of at least one distinguishable hue, at least one distinguishable shade, at least one distinguishable saturation, at least one distinguishable opacity, at least one distinguishable color, at least one distinguishable value of color, at least one distinguishable pattern, at least one distinguishable hatch fill, at least one distinguishable shape, at least one distinguishable image, and at least one distinguishable animation (Li, [0083]), “The scheduling strategy may be displayed according to a map of the passenger terminal device 120. For example, degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another example, different gray levels may be used on a map to display different supply and demand densities, order densities, the number of orders, the number of users, etc.”; (Li, [0087]), “the scheduling strategy may be a statistical characteristic push strategy that displays historical order information and real-time order information of a specific region”. 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 133, the combination of Richard in view of Khanna in view of Li in view of Gorjestani teaches the network of claim 130. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the one or more preferred conveyance service offerings is not identified prior to compiling at least one of the at least one heat map, the at least one substantially real time heat map, the at least one historical heat map, the at least one interactive visual representation, and the at least one predictive heat map.
However Gorjestani teaches: 
wherein the one or more preferred conveyance service offerings is not identified prior to compiling at least one of the at least one heat map, the at least one substantially real time heat map, the at least one historical heat map, the at least one interactive visual representation, and the at least one predictive heat map (Gorjestani, [0067]), “determines the route optimization information, such as suggested routes that the delivery worker using the mobile computing device 302 should travel and/or information suggesting locations at which future orders are likely to be placed (e.g., heatmaps), using any of a variety of data sources, such as a data repository of historical order information 306 and/or a data repository of current user information 308”; (Gorjestani, [0074]), “generate a heatmap that identifies areas on the golf course where orders are frequently placed by golfers and identifies other areas on the golf course where orders are less frequently placed by golfers. Such a heatmaps can provide guidance to the delivery worker as to where he/she should best position himself/herself to be nearby where orders are likely to be placed”; (Gorjestani, [0078]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).


Referring to Claim 134, the combination of Richard in view of Khanna in view of Li in view of Gorjestani teaches the network of claim 130. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one substantially real time heat map is compiled from the at least one statistical variable of at least one of the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference.
However Li teaches: 
wherein the at least one substantially real time heat map is compiled from the at least one statistical variable of at least one of the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference (Li, [0083]), “The scheduling strategy may be displayed according to a map of the passenger terminal device 120. For example, degrees of concentration of vehicles may be distinguished by colors. In some embodiments, red may be used to mark a region with the highest degree of concentration of the vehicles, and blue may be used to mark a region with the lowest degree of concentration of the vehicles. As another example, different gray levels may be used on a map to display different supply and demand densities, order densities, the number of orders, the number of users, etc.”; (Li, [0087]-[0088]), “the scheduling strategy may be a statistical characteristic push strategy that displays historical order information and real-time order information of a specific region…”; (Li, [0230]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Li. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of displaying the scheduling strategy using images (see Li par. 0006).

Referring to Claim 135, the combination of Richard in view of Khanna in view of Li in view of Gorjestani teaches the network of claim 130. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach: 
wherein the at least one historical heat map is compiled from the at least one statistical variable of at least one of one or more past conveyance service offerings, filtered subset of past conveyance service offerings, one or more past preferred conveyance service offerings, and the at least one conveyance client preference.
However Gorjestani teaches: 
wherein the at least one historical heat map is compiled from the at least one statistical variable of at least one of one or more past conveyance service offerings, filtered subset of past conveyance service offerings, one or more past preferred conveyance service offerings, and the at least one conveyance client preference (Gorjestani. [0101]-[0103]), “The user interface 600 also highlights areas 606-626 where orders are most likely to be placed by golfers on the golf course. The areas 606-626 that are depicted in this example are presented as a heat map…The areas 606-626 can be identified based on a variety of information, such as historical order information identifying locations where orders have been previously placed by golfers on the golf course, attributes of such orders (e.g., time of day, date, day of week, user who placed the order (e.g., golf course member, league participant, USGA member, non-member), rate of play at the time orders were placed (e.g., fast play--no waiting time at tees, slow play--many tees backed-up)… events going on when orders placed), items that were ordered (e.g., food items, beverages, basic service request), the current location of golfers on the course (e.g., based on locations reported from golfers' mobile computing devices)…”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Referring to Claim 136, the combination of Richard in view of Khanna in view of Li in view of Gorjestani teaches the network of claim 130. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one predictive heat map is compiled from the at least one statistical variable of at least one of one or more past conveyance service offerings, filtered subset of past conveyance service offerings, one or more past preferred conveyance service offerings, the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference.
However Gorjestani teaches: 
wherein the at least one predictive heat map is compiled from the at least one statistical variable of at least one of one or more past conveyance service offerings, filtered subset of past conveyance service offerings, one or more past preferred conveyance service offerings, the one or more conveyance service offerings, the filtered subset of conveyance service offerings, the one or more preferred conveyance service offerings, and the at least one conveyance client preference (Gorjestani, [0074]), “The computer system 304 can use any of a variety of appropriate techniques to determine where orders are likely to be placed. In one example, the computer system 304 can generate information (e.g., heatmap) that plots locations where orders have historically been placed… in a golf course example the computer system 304 can generate a heatmap that identifies areas on the golf course where orders are frequently placed by golfers and identifies other areas on the golf course where orders are less frequently placed by golfers. Such a heatmaps can provide guidance to the delivery worker as to where he/she should best position himself/herself to be nearby where orders are likely to be placed, so that there can be minimal, if any, delay in fulfilling the golfers' orders”.  
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Referring to Claim 137, the combination of Richard in view of Khanna in view of Li in view of Gorjestani teaches the network of claim 136. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one predictive heat map identifies or estimates at least one of future conveyance service availability, future pricing, future elevated pricing, future conveyance service offering density, future filtered conveyance service offering density, future preferred conveyance service offering density, future level of service density, future conveyance industry segment density, future representative density, future conveyance client density, future business entity density, future service provider density, future good supplier density, future level of service supply, future conveyance industry segment supply, future conveyance service supply, future business entity supply, future business entity demand, future service provider supply, future good supplier supply, future conveyance service demand, and future conveyance client demand.
However Gorjestani teaches: 
wherein the at least one predictive heat map identifies or estimates at least one of future conveyance service availability, future pricing, future elevated pricing, future conveyance service offering density, future filtered conveyance service offering density, future preferred conveyance service offering density, future level of service density, future conveyance industry segment density, future representative density, future conveyance client density, future business entity density, future service provider density, future good supplier density, future level of service supply, future conveyance industry segment supply, future conveyance service supply, future business entity supply, future business entity demand, future service provider supply, future good supplier supply, future conveyance service demand, and future conveyance client demand (Gorjestani, [0067]), “The example system 300 includes a computer system 304 that determines the route optimization information, such as suggested routes that the delivery worker using the mobile computing device 302 should travel and/or information suggesting locations at which future orders are likely to be placed (e.g., heatmaps), using any of a variety of data sources, such as a data repository of historical order information 306 and/or a data repository of current user information 308…”; (Gorjestani, [0101]-[0102]), “areas 606-626 that are depicted in this example are presented as a heat map… the areas 608, 612, 618, and 622 are identified with diagonal lines and are intended to represent the areas with the greatest intensity/likelihood of being a location where orders are placed/service being requested by golfers on the golf course… the areas 614, 616, and 626, which are highlighted areas that do not include special graphical overlays, such as diagonal lines or dots, are intended to represent areas on the golf course with a lower intensity/likelihood of being areas within which a golfer will place an order/request service. Although the areas 614, 616, and 626 are identified as areas of lower intensity/likelihood, they can still correspond to areas within which there is a greater likelihood of an order being placed than areas that are not highlighted, such as the portion of the golf course along which the route 604g travels…”; (Gorjestani. [0106]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Referring to Claim 138, the combination of Richard in view of Khanna in view of Li in view of Gorjestani teaches the network of claim 136. Richard teaches presenting proposed travel recommendations and itineraries to customers via the customer computer (see par. 0155; 0081), but Richard in view of Khanna does not explicitly teach:
wherein the at least one predictive heat map generates at least one visual notification or at least one audio notification to notify the at least one conveyance client of at least one future change or update to at least one of the at least one statistical variable, the at least one measurement of the at least one statistical variable, the one or more conveyance service offerings, and the one or more selectable offering options.
However Gorjestani teaches: 
wherein the at least one predictive heat map generates at least one visual notification or at least one audio notification to notify the at least one conveyance client of at least one future change or update to at least one of the at least one statistical variable, the at least one measurement of the at least one statistical variable, the one or more conveyance service offerings, and the one or more selectable offering options (Gorjestani, [0077]), “The computer system 304 can provide the determined locations 324 where orders are likely to be placed and/or the route recommendation information 322 to the delivery mobile computing device 302… information identifying the locations (e.g., GPS coordinates, human-readable location information), confidence levels with which the computer system 304 has determined an order to be placed at the location (e.g., 0-100% confidence level), items that are estimated to be ordered at the locations (e.g., beverages, food), and/or timing information indicating when orders are likely to be received at the locations (e.g., within 10 minutes, within 20 minutes)… information that can be used to provide text and/or graphics (e.g., heatmaps) on the device 302 that are useful to the delivery worker”; (Gorjestani. [0105]), “timing can be based on a variety of factors, such as the current locations of golfers on the golf course, the current rate of play on the golf course, times since which the user or other golf cart drivers were at various locations, and/or other appropriate factors”; (Gorjestani, [0070]; [0098]).
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the recommendations in Richard to include the map limitations as taught by Gorjestani. The motivation for doing this would have been to improve the method of discovering and recommending of travel opportunities on an iterative basis in Richard (see par. 0003) to efficiently include the results of minimizing delays in fulfilling orders (see Gorjestani par. 0074).

Claim 173 disclose substantially the same subject matter as Claim 130, and is rejected using the same rationale as previously set forth.

Claim 174 disclose substantially the same subject matter as Claim 131, and is rejected using the same rationale as previously set forth.

Claim 175 disclose substantially the same subject matter as Claim 132, and is rejected using the same rationale as previously set forth.

Claim 176 disclose substantially the same subject matter as Claim 133, and is rejected using the same rationale as previously set forth.

Claim 177 disclose substantially the same subject matter as Claim 134, and is rejected using the same rationale as previously set forth.

Claim 178 disclose substantially the same subject matter as Claim 135, and is rejected using the same rationale as previously set forth.

Claim 179 disclose substantially the same subject matter as Claim 136, and is rejected using the same rationale as previously set forth.

Claim 180 disclose substantially the same subject matter as Claim 137, and is rejected using the same rationale as previously set forth.

Claim 181 disclose substantially the same subject matter as Claim 138, and is rejected using the same rationale as previously set forth.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hendrickson (US 20110040655 A1) - A real time management system for marketing to customers and vendors with customer purchasing and preference data in specific consumer markets including restaurant, retail, travel, hospitality, entertainment, and combinations thereof. The consumer profile database is comprised of mainly consumer inputted preference and consumer purchase data which is stored into each customer profile and can be accessed/verified with a GPS recognition of the customer's phone, biometric hand or finger scan, access card, retinal scan, password, key fob, or other terminal kiosk, touch screen, or mobile application of the like. All changes made to each profile and the purchase preference information will be updated in real-time. All reservations, fund transfers, purchases, and other transactions are stored in the central database system and used for the purposes of Precision Marketing.TM. and Precision Gifting.TM..

Goino (US 20010056396 A1) - Auction methods, auction systems and servers which can satisfy requirements other than the price for a client are provided. An auction client selects a desired one from time slide schemes from a terminal, and enters a due date in an associated entry field. For example, a due date advance scheme is a scheme in which a person who offers the soonest possible trading date from a due date is determined as a successful bidder. Also, specific details (paying-in, delivery and so on) on the trading date for a payment or delivery of an article, requested to a partner, are specified. These bid condition data are transmitted to the server through a network, and the server collects participants in a bid on a home page. The server receives trading dates offered from terminals of participants, and determines a participant who offers the trading date that most satisfies the trade due date condition offered by the client as a successful bidder.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRYSTOL STEWART/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624